Case: 17-13519   Date Filed: 05/14/2018   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13519
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:17-cr-60046-BB-1


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

ANTHONY MORRIS,
a.k.a. Amp,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 14, 2018)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-13519    Date Filed: 05/14/2018   Page: 2 of 2


      Stefanie Camille Moon, appointed counsel for Anthony Morris in this direct

criminal appeal, has moved to withdraw from further representation of Morris and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Morris’s conviction and sentence are AFFIRMED.




                                         2